Exhibit 99.1 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - December 4, 2009 . Approximate actual and estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 4Q-09 4Q-09 A E The information contained in this fleet status report is as of the date of the report only and is subject to change without notice to the recipient, and we assume no duty to update any portion of the information contained herein.This fleet status report contains statements that are not historical facts, which are “forward-looking statements” within the meaning of the U.S. federal securities laws.Forward-looking statements include, but are not limited to, statements about estimated duration of client contracts, contract dayrate amounts, future contract commencement dates, shipyard projects, our business, financial performance and prospects.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially.We discuss these factors, including risks, uncertainties and assumptions concerning actions by our clients, governments and other third parties, drilling activity levels, market conditions, operational difficulties, weather related events and other matters, from time to time in our filings with the U.S. Securities and Exchange Commission (“SEC”), which are available free of charge on the SEC’s Web site at www.sec.gov. Full Contract Dayrate reflects the full daywork operating rate payable to the Company by the operator as provided in the applicable drilling contract unless otherwise specified.The average dayrate over the term of the contract will be lower and could be substantially lower.The actual average dayrate will depend upon a number of factors (rig downtime, suspension of operations, etc.) including some beyond our control.Our client contracts and operations are generally subject to a number of risks and uncertainties, and we urge you to review the description and explanation of such risks and uncertainties in our filings with the Securities and Exchange Commission (SEC), which are available free of charge on the SEC’s Web site at www.sec.gov. U.S. Gulf of Mexico Semisubmersibles (6) Noble Danny Adkins - Newbuild Bingo 9000 1999/2009 12,000'-DP Singapore - Jurong Shipyard 10/15/2009 - In-transit & acceptance testing Shell 10/16/2009 2/27/2010 424-426 We have reached an agreement with Shell that modifies our contract such that the unit must be delivered from the shipyard by January 1, 2010 or the customer has the right to terminate the contract.There are no changes to the financial terms of the contract.The rig is expected to experience approximately 40 days of downtime in 1Q 2010 for contract preparation. US GOM Shell 2/28/2010 11/08/2013 446-448 Noble Clyde Boudreaux (a, b) F&G 9500 Enhanced Pacesetter 1987/2007 10,000' US GOM Shell 9/27/2009 11/15/2009 244-246 US GOM Noble Energy 11/16/2009 11/15/2011 604-606 Noble Amos Runner (a) Noble EVA 4000™ 1982/1999 8,000' US GOM Anadarko 4/25/2008 3/08/2011 439-441 1 Noble Jim Thompson (a) Noble EVA 4000™ 1984/1999 6,000' US GOM Shell 3/02/2009 3/01/2011 504-506 Noble Paul Romano (a) Noble EVA 4000™ 1981/1998 6,000' US GOM Marathon 2/17/2009 2/16/2010 481-483 US GOM Marathon 2/17/2010 7/16/2010 374-376 Noble Lorris Bouzigard (b) Pentagone 85 1975/2003 4,000' US GOM LLOG 6/23/2008 6/24/2010 269-271 2 US GOM LLOG 6/25/2010 6/24/2011 334-336 U.S. Gulf of Mexico Submersibles (2) Noble Joe Alford Pace Marine 85G 1982/2006 70’-C US GOM Shipyard 9/17/2009 - Cold Stacked. 65 27 Noble Lester Pettus Pace Marine 85G 1982/2007 70’-C US GOM Shipyard 6/10/2009 - Cold Stacked. 65 27 Mexico Semisubmersible (1) (c) Noble Max Smith Noble EVA 4000™ 1980/1999 7,000' Bay of Campeche Pemex 8/01/2008 7/31/2011 483-485 Mexico Jackups (12) (c, d) Noble Bill Jennings MLT Class 84-E.R.C. 1975/1997 390’-IC Bay of Campeche Pemex 9/18/2009 6/17/2010 112-114 This contract commenced 6/18/2008.This contract reprices every three months based on an index of jackup rates in seven international regions. On 9/18/2009, the contract repriced at a new dayrate of $112k-$114k.The next date on which the contract is expected to reprice is 12/18/2009 at a dayrate of $122k-$124k. Noble Eddie Paul MLT Class 84-E.R.C. 1976/1995 390’-IC Bay of Campeche Pemex 6/05/2007 12/03/2009 177-179 Bay of Campeche Pemex 12/04/2009 12/31/2009 127-129 Received contract extension Part 1 for remainder of 2009.Anticipate receiving Part 2 of the extension, which will take the contract into June of2010, subject to approval. Noble Leonard Jones MLT Class 53-E.R.C. 1972/1998 390’-IC Bay of Campeche Pemex 6/24/2007 12/22/2009 185-187 Bay of Campeche Pemex 12/23/2009 12/31/2009 127-129 Received contract extension Part 1 for remainder of 2009.Anticipate receiving Part 2 of the extension, which will take the contract into June of2010, subject to approval. Noble Roy Butler F&G L- 1982/1998 300’-IC (f) Bay of Campeche Pemex 3/06/2009 4/23/2010 167-169 The rig is expected to experience approximately 7 days of downtime in the 4Q 2009 for regulatory inspection. 7 Noble Johnnie Hoffman Baker Marine BMC 300 1976/1993 300’-IC Bay of Campeche Pemex 10/31/2007 4/14/2010 170-172 Noble Gene Rosser Levingston Class 111-C 1977/1996 300’-IC Bay of Campeche Pemex 12/21/2007 6/20/2010 170-172 10 Noble John Sandifer Levingston Class 111-C 1975/1995 300’-IC Bay of Campeche Pemex 9/24/2007 3/20/2010 170-172 Noble Lewis Dugger Levingston Class 111-C 1977/1997 300’-IC Bay of Campeche Pemex 9/18/2009 1/31/2010 115-117 This contract commenced 6/18/2008.The contract reprices every three months based on an index of jackup rates in seven international regions.On 9/18/2009, the contract repriced at a new dayrate of $115k-$117k.The next date on which the contract is expected to reprice is 12/18/2009 at a dayrate of $104k-$106k. 2 Noble Sam Noble Levingston Class 111-C 1982 300’-IC Bay of Campeche Pemex 9/22/2007 3/21/2010 170-172 Noble Earl Frederickson MLT Class 82-SD-C 1979/1999 250’-IC Bay of Campeche Pemex 10/13/2009 8/25/2010 92-94 This contract commenced 7/13/2008.The contract reprices every three months based on an index of jackup rates in seven international regions.The next date on which the contract is expected to reprice is 1/13/2010.The rig is expected to experience approximately 21 days of downtime in the 1Q 2010 for regulatory inspection. Noble Tom Jobe MLT Class 82-SD-C 1982 250’-IC Bay of Campeche Pemex 11/07/2009 12/06/2011 105-107 This contract commenced 8/07/2008.The contract reprices every three months based on an index of jackup rates in seven international regions. On 11/07/2009, the contract repriced at a new dayrate of $105k - $107k. The next date on which the contract is expected to reprice is 2/07/2010. Noble Carl Norberg MLT Class 82-C 1976/2003 250'-IC Bay of Campeche Pemex 12/02/2009 3/02/2011 91-93 This contract commenced on 3/02/2009.The contract reprices every three months based on an index of jackup rates in seven international regions.On 12/02/2009, the contract repriced at a new dayrate of $91k-$93k.The next date on which the contract is expected to reprice is 3/02/2010. Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 1 of 4 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - December 4, 2009 . Approximate actual and estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 4Q-09 4Q-09 A E The information contained in this fleet status report is as of the date of the report only and is subject to change without notice to the recipient, and we assume no duty to update any portion of the information contained herein.This fleet status report contains statements that are not historical facts, which are “forward-looking statements” within the meaning of the U.S. federal securities laws.Forward-looking statements include, but are not limited to, statements about estimated duration of client contracts, contract dayrate amounts, future contract commencement dates, shipyard projects, our business, financial performance and prospects.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially.We discuss these factors, including risks, uncertainties and assumptions concerning actions by our clients, governments and other third parties, drilling activity levels, market conditions, operational difficulties, weather related events and other matters, from time to time in our filings with the U.S. Securities and Exchange Commission (“SEC”), which are available free of charge on the SEC’s Web site at www.sec.gov. Full Contract Dayrate reflects the full daywork operating rate payable to the Company by the operator as provided in the applicable drilling contract unless otherwise specified.The average dayrate over the term of the contract will be lower and could be substantially lower.The actual average dayrate will depend upon a number of factors (rig downtime, suspension of operations, etc.) including some beyond our control.Our client contracts and operations are generally subject to a number of risks and uncertainties, and we urge you to review the description and explanation of such risks and uncertainties in our filings with the Securities and Exchange Commission (SEC), which are available free of charge on the SEC’s Web site at www.sec.gov. Brazil Semisubmersibles (3) (c ) Noble Dave Beard - Newbuild F&G 9500 Enhanced Pacesetter 1986/2008 10,000'-DP Customs/testing Shipyard 3/29/2009 1/06/2010 - We have reached an agreement with Petrobras regarding late delivery penalties on the unit.Under the terms of the agreement, Noble will provide additional capital equipment on the unit for Petrobras’ use.In exchange, the delivery date for the unit has been reset to October 24, 2009.Since the unit is expected to begin work under the contractin January of2010, the Companywillincur a penalty.Also, Petrobras retains a right to cancel the contract if the rig is not delivered by January 22, 2010.Installing thrusters, commissioning dynamic positioning and drilling systems. Brazil Petrobras 1/07/2010 1/06/2015 219-221 Eligible for a maximum 15% bonus. Noble Paul Wolff Noble EVA 4000™ 1981/1999/2006 9,200'-DP Brazil Petrobras 7/16/2009 11/03/2009 163-165 Eligible for a maximum 20% performance bonus. Brazil Petrobras 11/04/2009 11/03/2014 427-429 Eligible for a maximum 15% performance bonus. 12 Noble Therald Martin (b) Pentagone 85 1977/2004 4,000' Brazil Petrobras 4/11/2007 10/17/2010 113-115 Eligible for a maximum 15% performance bonus. 3 Brazil Petrobras 10/18/2010 10/17/2015 269-271 Eligible for a maximum 10% performance bonus. Brazil Drillships (3) (c ) Noble Roger Eason (b) NAM Nedlloyd-C 1977/2005 7,200'-DP Brazil Petrobras 6/08/2009 3/14/2010 136-138 Eligible for a maximum 15% performance bonus. 1 Brazil Petrobras 3/15/2010 2/21/2012 346-348 Eligible for a maximum of 15% performance bonus. Brazil Petrobras 2/22/2012 10/19/2012 89-91 Anticipate entering the shipyard for +/- 240 days for rig modifications, regulatory inspection, and sea trials, of which 150 days are expected to be paid at a dayrate of $89K - $91K. Brazil Petrobras 10/20/2012 8/12/2016 346-348 Eligible for a maximum of 15% performance bonus. Noble Leo Segerius (b) Gusto Engineering Pelican Class 1981/2002 5,600’-DP Brazil Petrobras 6/27/2009 3/07/2011 300-302 Eligible for a maximum of 15% performance bonus. Brazil Petrobras 3/08/2011 11/03/2011 89-91 Anticipate entering the shipyard for +/- 240 days for rig modifications, regulatory inspection, and sea trials, of which 150 days are expected to be paid at a dayrate of $89K - $91K. Brazil Petrobras 11/04/2011 1/23/2016 300-302 Eligible for a maximum of 15% performance bonus. Noble Muravlenko Gusto Engineering Pelican Class 1982/1997 4,900’-DP Brazil Petrobras 5/21/2009 2/11/2013 289-291 Eligible for a maximum of 15% performance bonus. 1 Brazil Petrobras 2/12/2013 10/10/2013 89-91 Anticipate entering the shipyard for +/- 240 days for rig modifications, regulatory inspection, and sea trials, of which 150 days are expected to be paid at a dayrate of $89K - $91K. Brazil Petrobras 10/11/2013 8/14/2015 289-291 Eligible for a maximum of 15% performance bonus. North Sea Semisubmersible (1) Noble Ton van Langeveld Offshore Co. SCP III Mark 2 1979/2000 1,500' United Kingdom Centrica 6/30/2009 6/30/2010 379-381 North Sea/Mediterranean Semisubmersible (1) Noble Homer Ferrington F&G 9500 Enhanced Pacesetter 1985/2004 7,200 Libya ExxonMobil 4/18/2009 4/17/2012 536-538 Uplift in dayrate for operations in Libya from contract dayrate of $505k-$507k per day included. North Sea Jackups (9) Noble Hans Deul F&G JU-2000E 2009 400'-IC Netherlands Shell 2/06/2009 2/05/2011 127-129 Noble Scott Marks F&G JU-2000E 2009 400'-IC United Kingdom Centrica 9/07/2009 9/06/2011 212-214 Dayrate includes cost escalation adjustments. 9 Noble Julie Robertson Baker Marine Europe Class 1981/2001 390'-IC (e) United Kingdom Centrica 9/15/2009 9/14/2010 211-213 Noble Al White CFEM T-2005-C 1982/2005 360’-IC Netherlands Shipyard 9/30/2009 11/30/2009 - Upgrades and regulatory inspection. Netherlands Total 12/01/2009 5/31/2011 111-113 Plus a six month priced option. 61 Noble Byron Welliver CFEM T-2005-C 1982 300’-IC Denmark (Esbjerg) Shipyard 8/12/2009 9/30/2009 - Upgrades and repairs, then available. 65 Noble Lynda Bossler MSC/CJ-46 1982 250’-IC Netherlands Cirrus Energy 8/02/2009 12/15/2009 219-221 Netherlands Wintershall 12/16/2009 12/31/2009 94-96 Noble Piet van Ede MSC/CJ-46 1982 250’-IC Netherlands Gaz de France 8/24/2009 5/10/2010 151-153 Three well extension; estimated time to complete all three wells is +/-260 days. Netherlands Gaz de France 5/11/2010 10/07/2010 108-110 Two well extension; estimated time to complete wells is +/- 150 days. Noble Ronald Hoope MSC/CJ-46 1982 250’-IC Netherlands Gaz de France 1/01/2009 12/31/2009 211-213 Noble George Sauvageau NAM Nedlloyd-C 1981 250’-IC Denmark Wintershall 1/01/2009 12/31/2009 219-221 Netherlands Wintershall 1/01/2010 12/31/2010 117-119 Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 2 of 4 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - December 4, 2009 . Approximate actual and estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 4Q-09 4Q-09 A E The information contained in this fleet status report is as of the date of the report only and is subject to change without notice to the recipient, and we assume no duty to update any portion of the information contained herein.This fleet status report contains statements that are not historical facts, which are “forward-looking statements” within the meaning of the U.S. federal securities laws.Forward-looking statements include, but are not limited to, statements about estimated duration of client contracts, contract dayrate amounts, future contract commencement dates, shipyard projects, our business, financial performance and prospects.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially.We discuss these factors, including risks, uncertainties and assumptions concerning actions by our clients, governments and other third parties, drilling activity levels, market conditions, operational difficulties, weather related events and other matters, from time to time in our filings with the U.S. Securities and Exchange Commission (“SEC”), which are available free of charge on the SEC’s Web site at www.sec.gov. Full Contract Dayrate reflects the full daywork operating rate payable to the Company by the operator as provided in the applicable drilling contract unless otherwise specified.The average dayrate over the term of the contract will be lower and could be substantially lower.The actual average dayrate will depend upon a number of factors (rig downtime, suspension of operations, etc.) including some beyond our control.Our client contracts and operations are generally subject to a number of risks and uncertainties, and we urge you to review the description and explanation of such risks and uncertainties in our filings with the Securities and Exchange Commission (SEC), which are available free of charge on the SEC’s Web site at www.sec.gov. West Africa Jackups (5) (c ) Noble Percy Johns F&G L- 1981/1995 300’-IC Nigeria ExxonMobil 3/28/2009 3/27/2010 182-184 Noble Tommy Craighead F&G L- 1982/2003 300’-IC Cameroon Shipyard 5/19/2009 - Available. 65 Noble Ed Noble MLT Class 82-SD-C 1984/2003 250’-IC Nigeria ExxonMobil 7/03/2009 1/31/2010 114-116 Contract is subject to a 30-day notice of cancellation by either party. 4 Noble Lloyd Noble MLT Class 82-SD-C 1983/1990 250’-IC Nigeria Transworld 9/18/2009 11/16/2009 94-96 Nigeria Oando 11/17/2009 12/16/2009 94-96 Nigeria Amni 12/17/2009 3/16/2010 89-91 Noble Don Walker Baker Marine BMC 150-SD 1982/1992 150’-IC Cameroon Shipyard 3/11/2009 - Available. 65 Arabian Gulf Jackups (14) (c ) Noble Roger Lewis F&G JU-2000E 2007 400'-IC Qatar Shell 2/03/2008 2/02/2010 104-106 Noble Jimmy Puckett F&G L- 1982/2002 300'-IC Qatar RasGas 6/19/2009 3/15/2010 59-61 TBA RasGas - Options 3/16/2010 TBA 65-73 Exercised one well @ $65k-$67k (1st of nine option wells).Remaining options but not yet exercised:Eight wells @ $65k-$67k/day and nine wells @ $71k-$73k/day.Estimated time to complete each well is +/- 65 days. Noble Kenneth Delaney F&G L- 1983/1998 300'-IC Qatar QatarGas 3 & 4 6/08/2009 3/31/2010 162-164 Received contract customer projects length is +/- 10 months, however, contract is subject to a 90-day notice of cancellation or extension. Noble Gus Androes Levingston Class 111-C 1982/2004 300'-IC Qatar Maersk Oil Qatar 8/11/2009 8/10/2010 51-53 Rig substitution for Noble David Tinsley contract; rig to serve as an accommodation.Contract is for a minimum of eight months firm and is subject to a four month cancellation notice. Noble Harvey Duhaney Levingston Class 111-C 1976/2001 300'-IC Qatar Total 4/05/2009 4/04/2010 84-86 Contract is subject to a 60-day notice of cancellation. Noble Mark Burns Levingston Class 111-C 1980/2005 300'-IC UAE (Dubai) Dubai Petroleum 10/12/2007 10/11/2009 # Rate withheld at request of operator. UAE (Dubai) Dubai Petroleum 10/12/2009 10/11/2011 # Rate withheld at request of operator.Contract is subject to a 90-day notice of cancellation after 18 months. Noble Roy Rhodes MLT Class 116-C 1979 300’-IC UAE (Sharjah) Shipyard 4/16/2009 12/31/2009 - Upgrades and regulatory inspection. 65 27 Noble Cees van Diemen Modec 300C-38 1981/2004 300'-IC UAE (Hamriyah) Shipyard 5/14/2009 11/09/2009 - Available. 40 Qatar NPCC 11/10/2009 3/10/2010 52-54 Accomodation work. Noble David Tinsley Modec 300C-38 1981/2004 300'-IC UAE (Hamriyah) Shipyard 5/09/2009 9/15/2010 - Estimated timing for leg repair/replacement. 65 27 Noble Gene House Modec 300C-38 1981/1998 300'-IC Qatar Maersk Oil Qatar 5/21/2009 2/19/2010 47-49 Received Contract for rig to serve as an accommodation.Contract is for a minimum of six months firm and is subject to athree month cancellation notice. Noble Charles Copeland MLT Class 82-SD-C 1979/2001 280’-IC Qatar RasGas 7/28/2009 11/30/2009 47-49 Received contract for rig to serve as an accommodation. UAE (Hamriyah) Shipyard 12/01/2009 - Available. 4 Noble Chuck Syring MLT Class 82-C 1976/1996 250’-IC Qatar Maersk 11/12/2007 11/11/2009 162-163 UAE (Hamriyah) Shipyard 11/12/2009 12/31/2009 - Upgrades and regulatory inspection. 49 Dhabi II Baker Marine BMC 150 1982/2006 150'-IC UAE (Abu Dhabi) ADOC 7/15/2008 7/14/2011 91-93 Noble Dick Favor Baker Marine BMC 150 1982/2004 150’-IC UAE (Sharjah) Shipyard 10/21/2008 12/04/2009 - Available. 66 Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 3 of 4 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - December 4, 2009 . Approximate actual and estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 4Q-09 4Q-09 A E The information contained in this fleet status report is as of the date of the report only and is subject to change without notice to the recipient, and we assume no duty to update any portion of the information contained herein.This fleet status report contains statements that are not historical facts, which are “forward-looking statements” within the meaning of the U.S. federal securities laws.Forward-looking statements include, but are not limited to, statements about estimated duration of client contracts, contract dayrate amounts, future contract commencement dates, shipyard projects, our business, financial performance and prospects.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially.We discuss these factors, including risks, uncertainties and assumptions concerning actions by our clients, governments and other third parties, drilling activity levels, market conditions, operational difficulties, weather related events and other matters, from time to time in our filings with the U.S. Securities and Exchange Commission (“SEC”), which are available free of charge on the SEC’s Web site at www.sec.gov. Full Contract Dayrate reflects the full daywork operating rate payable to the Company by the operator as provided in the applicable drilling contract unless otherwise specified.The average dayrate over the term of the contract will be lower and could be substantially lower.The actual average dayrate will depend upon a number of factors (rig downtime, suspension of operations, etc.) including some beyond our control.Our client contracts and operations are generally subject to a number of risks and uncertainties, and we urge you to review the description and explanation of such risks and uncertainties in our filings with the Securities and Exchange Commission (SEC), which are available free of charge on the SEC’s Web site at www.sec.gov. India Jackups (3) (c, d) Noble Ed Holt Levingston Class 111-C 1981/2003 300’-IC India Jindal/ONGC 1/15/2007 11/25/2009 82-83 Rig bareboat chartered to Jindal which is contracted with ONGC. India Shipyard 11/26/2009 1/05/2010 - Upgrades and regulatory inspection. 36 India Jindal/ONGC 1/06/2010 1/05/2015 58-60 Rig bareboat chartered to Jindal which is contracted with ONGC. Noble George McLeod F&G L- 1981/1995 300’-IC India Jindal/ONGC 1/05/2009 1/04/2012 132-134 Rig bareboat chartered to Jindal which is contracted with ONGC. Noble Charlie Yester MLT Class 116-C 1980 300’-IC India Jindal/ONGC 1/30/2007 1/29/2010 130-131 Rig bareboat chartered to Jindal which is contracted with ONGC. Far East Semisubmersibles (1) Noble Jim Day - Newbuild Bingo 9000 1999/2009 12,000'-DP Singapore - Jurong Shipyard 4/30/2010 - In-transit & acceptance testing Marathon 5/01/2010 8/14/2010 - Lump sum fee will offset mobilization costs.The drilling contract for the Noble Jim Day contains a termination right in the event the rig is not ready to commence operations by December 31, 2010. US GOM Marathon 8/15/2010 8/14/2014 514-516 Far East Drillship (1) Globetrotter - Newbuild Globetrotter Class 2011 10,000'-DP Dalian, China - STX / Netherlands - Huisman Shipyard 9/30/2011 - In-transit & acceptance testing TBA 10/01/2011 12/31/2011 TBA TBA 1/01/2012 TBA TBA Available. 697 174 (a) Unit has been upgraded to the NC-5SM mooring standard. (b) Rig utilizes the Aluminum Alloy Riser technology. 2009 Total: (includes: shipyard, stacked, & downtime days.) 3538 (c) In various market segments, the Company contracts with certain parties for the provision of certain local services and advice.Compensation paid to such parties by the Company typically is based on a percentage of the drilling contract’s daywork operating rate, and the Company accounts for such payments in its financial statements in the contract drilling services operating costs and expenses line item. (d) Listed rigs are modified bareboat charter; cost structure varies by region. (e) Leg extensions fabricated to enable the rig to operate in up to 390' of water in a non-harsh environment. (f) Rig is currently equipped to operate in 250' of water.Leg extensions fabricated to enable the rig to operate in up to 300' of water. * A Actual approximate downtime incurred during the quarter indicated as of the report date;E Estimated additional downtime days expected to occur as of the report date. # Rate withheld at request of operator. Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 4 of 4
